Citation Nr: 0636459	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1985 to June 
1985, May 1986 to January 1992, and December 1996 to August 
1997.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In September 2005, the Board remanded this matter of 
additional evidentiary development.  


FINDING OF FACT

The veteran's service-connected disc disease of the 
lumbosacral spine has not manifested with little intermittent 
relief and neurological findings appropriate to site of 
disease disc, and the record does not show that the veteran 
has ankylosis of the entire thoracolumbar spine, and nor that 
he experienced incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for disc 
disease of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2002) and Diagnostic Code 
5243 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2002 letter (as well as in a July 2003 letter despite 
that it addressed a then-pending claim for an increased 
rating for post-traumatic stress disorder).   

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the July 2002 letter told the 
veteran that a claim for an increased rating regarding his 
low back required evidence that the condition had worsened.  
A March 2004 statement of the case (which was issued prior to 
the Board's September 2005 remand and a readjudication of the 
veteran's claim in a July 2006 supplemental statement of the 
case (SSOC)), provided specific information concerning the 
evidence of record in relation to the relevant rating 
criteria.  Via the July 2006 SSOC, and a separate September 
2006 letter, the veteran received notification concerning 
disability ratings and effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); however, it is noted 
that had the veteran not received this latter notice, he 
would not have been prejudiced because the denial below 
renders any issue regarding effective date moot.  

The veteran received an initial duty to assist letter prior 
to the rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been generally fulfilled by the July 2002 
letter, as well as various adjudicatory documents generated 
by VA that show VA's consideration of all evidence that had 
been added to the record.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
record contains VA examination reports from July 2002 and 
September 2005.  Also, the RO obtained VA treatment records 
from 2002 to 2006, some of which were gathered in accordance 
with the Board's September 2005 remand.  In a September 2005 
letter, the Appeals Management Center provided the veteran 
with an update of its actions in terms of gathering evidence, 
as well as a July 2006 SSOC-thereafter, neither the veteran 
nor his representative identified or indicated the presence 
of further outstanding and relevant evidence.  Also, the 
September 2005 VA examination addressed all evidentiary 
concerns in the Board's remand.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may not 
base a decision on its own unsubstantiated medical 
conclusions).  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous correspondence 
from VA concerning the merits of the claim under the law), it 
is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new Diagnostic Codes, as well as 
under the new Diagnostic Code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

The previous version of the rating criteria is provided as 
follows:  Under Code 5292, limitation of motion of the lumbar 
spine is assigned a maximum schedular rating of 40 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Under Code 5295, a 10 percent 
rating is assigned for lumbosacral strain with characteristic 
pain on motion.  If there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  Finally, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the rating criteria, Diagnostic Code 5293, in effect 
prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as follows:  Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warranted a maximum 60 percent 
rating, and severe; recurring attacks, with intermittent 
relief warranted a 40 rating.  

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, see 38 C.F.R. § 
4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine..........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis...................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Additionally, 
the new rating schedule for diseases and injuries of the 
spine utilizes the General Rating Formula for Diagnostic 
Codes 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness), 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

Under the revised regulations, intervertebral disc syndrome 
(which incorporated September 2002 changes) is evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.

Analysis

It is noted at the outset that under the old rating criteria, 
the veteran has the maximum rating of 40 percent under 
Diagnostic Codes (DC) 5292 for limitation of motion of the 
lumbar spine and, alternatively, DC 5295 for lumbosacral 
strain.  As such, the present task is to determine whether 
the veteran is entitled to higher rating under the only old 
remaining potentially applicable DC-a 60 percent under DC 
5293 (intervertebral disc syndrome).  Then, the Board will 
determine whether the veteran is entitled to rating in excess 
of 40 percent under the current rating criteria.  

In his substantive appeal, the veteran articulated that his 
disability met the criteria for a 60 percent rating.  His 
symptoms (including pain) had increased in severity, range of 
motion had decreased, and visits to chiropractors had become 
more frequent.  The veteran also stated that he had missed 
days at his place of employment.  

A complete review of the record, however, see 38 U.S.C.A. 
§ 7104(a), shows that the veteran is not entitled to a rating 
in excess of 40 percent for disc disease of the lumbosacral 
spine. 

With regard to the veteran's request for an increased 
schedular evaluation, only the factors as enumerated in the 
applicable rating criteria will be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

In July 2002, the veteran underwent a VA examination, where 
he complained of a burning, chronic, and daily pain in his 
low back, with flares twice a week.  He related that during a 
flare he had decreased range of motion, and was slower in 
performing activities.  

Objective findings indicated tenderness on palpation over the 
lower lumbar spine and upper sacral spine with direct 
pressure, and mild tenderness in the paraspinal muscles on 
both sides of the lower lumbar and upper sacral spine.  The 
veteran also had tenderness over the buttocks, more on the 
left side than right side, but no sciatica was appreciated.  
Also, the examiner noted that no spasms were appreciated.  
Neurological exam showed that the veteran's sensory exam was 
grossly intact in both lower extremities.  Range of motion 
testing revealed that the veteran was able to rotate to the 
left 10 degrees at which point he had begun to have pain in 
the left low back that radiated down into his left buttocks.  
In an attempt to flex beyond 15 degrees laterally, the 
veteran complained of a burning sensation in the lower back.  
When flexing to 28 degrees, the veteran had a "catching" 
type pain in the upper sacral area.  The examiner noted 
significant pain with all motion.  

Upon reviewing x-ray results, the diagnoses were chronic 
intermittent low back strain with spasm, mild degenerative 
disc disease of the lumbar spine, moderate degenerative joint 
disease at the L4-L5 level, and leg length discrepancy, right 
leg longer than left.  

This evidence does not show, however, that the veteran's 
service-connected disc disease of the lumbosacral spine had 
pronounced symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc to warrant a maximum 60 percent rating 
under old DC 5293.  Though the July 2002 VA examiner noted 
muscle spasm on x-ray, the diagnosis related it to chronic 
low back strain.  Regardless, the record does not show 
neurological findings associated with a diseased disc, and 
the 60 percent rating anticipates that service-connected disc 
disease had precipitated neurological symptoms and 
manifestations.  Even considering the veteran's complaints 
and findings related to functional loss due to pain on 
motion, DC 5293 overtly endorses additional findings related 
to neurological impairment, which has not occurred in this 
case. 

Further, July and August 2002 letters from a private physical 
therapist and osteopathic physician and surgeon, 
respectively, do not alter the preceding conclusion.  
Particularly, these letters noted that the veteran had a leg 
length discrepancy, which was the cause of his current back 
problems.  Neither letter, however, identified what would be 
necessary neurological components as shown in the 60 percent 
rating criteria under DC 5293 for the next highest rating.  

Additionally, under the rating criteria currently in effect, 
the record does not show the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine for the next 
highest rating of 50 percent, even considering DeLuca 
factors.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); and 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  Notably, a September 
2005 VA examination report found lumbar disc disease, rather 
than ankylosis (which was informed by an unremarkable three-
view sacroiliac joint study).  Similarly, VA treatment 
records from February 2003 to September 2005 indicated 
continued management of pain problems related to the 
veteran's service-connected low back disability (including an 
April 2003 note of terrible muscle spasms in low back 
preventing work, and a May 2003 note with the veteran's 
complaint of chronic back problem waxing and waning in 
severity), but had not reflected a diagnosis or mention of 
ankylosis.  Again, though a September 2003 treatment note 
related that medication for the veteran's back pain was not 
strong enough to address the pain, the current rating 
criteria for the next higher evaluation in excess of 40 
percent enumerates a factor of unfavorable ankylosis, and the 
record does not reflect that necessary factor.  

Also, the record does not show that the veteran has any 
associated objective neurologic abnormalities that may be 
separately evaluated.  For example, the September 2005 VA 
examination report, which reported objective findings from 
neurological testing, indicated that there was no evidence of 
lumbar radiculopathy.  Also, the veteran stated that he had 
never experienced urinary incontinence, erectile dysfunction, 
fecal incontinence, leg or foot weakness, or numbness.  A 
July 2006 VA orthopedics consult contained the veteran's 
report that he had not experienced symptoms of radiation into 
his legs, and he denied any numbness or tingling.  Also, he 
had had no changes in bowel or bladder habits.  Neurological 
testing yielded normal results.  Assessment and plan, upon 
review of a MRI, was that the veteran should undergo physical 
therapy for low back lumbopelvic strengthening.  The 
consulting medical professionals stated that they would be 
happy to see the veteran again in the future should he 
develop any symptoms of radiculopathy.

As such, a separate evaluation under the current rating 
criteria for an associated objective neurologic abnormality 
is not appropriate at this time.  Alternatively, the veteran 
is not entitled to a 60 percent rating based upon 
incapacitating episodes.  The Board's September 2005 remand 
had explicitly asked that a VA examiner discuss 
incapacitating episodes with the veteran.  As such, the 
September 2005 VA examiner indicated that in terms of total 
number of days of all incapacitating episodes, that the 
veteran had had none.  A review of VA treatment records also 
shows that a physician had not required and prescribed bed 
rest for an incapacitating episode related to acute signs and 
symptoms of lumbosacral disc disease.   

Given the definitions and instructions as found in the 
applicable rating criteria for the veteran's increased rating 
claim for service-connected disc disease of the lumbosacral 
spine in relation to the evidence of record, a rating in 
excess of 40 percent is not appropriate.  Because a 
preponderance of the evidence is against the claim, the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 40 percent for disc disease of the 
lumbosacral spine is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


